Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Abstract
The abstract of the disclosure is objected to because it is written in legal terminology which is too similar to claim language (claim 1). The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” etc.  Correction is required.  See MPEP § 608.01(b).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20160013388).

Regarding claim 1. Lee discloses A light-emitting device, comprising:
a substrate 110 comprising a top surface (the surface between 121 and 110);
a plurality of light-emitting units (Fig 5) formed on the substrate comprising a first light-emitting unit (Fig 5: the (2,1) unit in 4x4 array), a second light-emitting unit (Fig 5: the (2,4) unit in the array), and one or a plurality of third light-emitting units (Fig 5: other than first and second units in the array), 
wherein the plurality of light-emitting units each comprises a first semiconductor layer 121, an active layer 123, and a second semiconductor layer 125 (Fig 2);
an insulating layer 153 comprising a first insulating layer opening (Fig 5: the right top 153b) and a second insulating layer opening (Fig 5: left bottom 153b) formed on each of the plurality of light-emitting units (Fig 5);
a first extension electrode 135 (Fig 5: located on the first opening) covering the first light-emitting unit (Fig 5), 
wherein the first extension electrode covers the first insulating layer opening on the first light-emitting unit without covering the second insulating layer opening on the first light-emitting unit (Fig 5);
a second extension electrode (Fig 5: located on the second opening) covering the second light-emitting unit (Fig 5), 
wherein the second extension electrode covers the second insulating layer opening on the second light-emitting unit without covering the first insulating layer opening on the second light-emitting unit (Fig 5);


Regarding claim 2. Lee discloses The light-emitting device according to claim 1, further comprising a first contact electrode 133 formed on each of the plurality of light-emitting units; and 
a second contact electrode 135 formed on each of the plurality of light-emitting units.

Regarding claim 3. Lee discloses The light-emitting device according to claim 2, wherein the first insulating layer opening exposes the first contact electrode and the second insulating layer opening exposes the second contact electrode (Fig 5).

Regarding claim 4. Lee discloses The light-emitting device according to claim 1, wherein the insulating layer comprises a Distributed Bragg Reflector (DBR) structure [0094].

Regarding claim 5. Lee discloses The light-emitting device according to claim 1, wherein the first extension electrode covers the first light-emitting unit and a part of the plurality of third light-emitting units (Fig 5), and the second extension electrode covers the second light-emitting unit and another part of the plurality of third light-emitting units (Fig 5).

Regarding claim 11. Lee discloses The light-emitting device according to claim 1, further comprising a conductive layer 131 formed on the second semiconductor layer and a metal reflective layer [0075] formed on the conductive layer.

Regarding claim 12. Lee discloses The light-emitting device according to claim 2, further comprising a trench (Fig 5: between each units) formed between two adjacent of the plurality of light-emitting units, and the trench exposes the top surface of the substrate (Fig 7(b)).

Regarding claim 13. Lee discloses The light-emitting device according to claim 12, further comprising one or a plurality of connecting electrodes 133 formed between the two adjacent of the plurality of light-emitting units (Fig 5; see also Fig 10(a)).

Regarding claim 14. Lee discloses The light-emitting device according to claim 13, wherein the plurality of connecting electrodes is formed on two sides of the first extension electrode or two sides of the second extension electrode (Fig 10(a)).

Regarding claim 15. Lee discloses The light-emitting device according to claim 1, further comprising a protective layer 151 comprising a first protective layer opening (see Fig 2: the opening of 151 on the first unit) formed on the first light-emitting unit and a second protective layer opening (see Fig 2: the opening of 151 on the second unit) formed on the second light-emitting unit.

Regarding claim 16. Lee discloses The light-emitting device according to claim 15, wherein the first electrode pad covers the first protective layer opening to contact the first extension electrode and the second electrode pad covers the second protective layer opening to contact the second extension electrode (Fig 4).

Regarding claim 19. Lee discloses The light-emitting device according to claim 13, wherein the first electrode pad and the second electrode pad do not cover the one or the plurality of connecting electrodes (Fig 4).

Allowable Subject Matter
Claims 6-10, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first metal layer covering the first light-emitting unit and a part of the plurality of third light-emitting units, and a second metal layer covering the second light-emitting unit and another part of the plurality of third light-emitting units, the first metal layer and the second metal layer are electrically insulated from the plurality of light-emitting units by the insulating layer”.



Regarding claim 20. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first electrode pad and the second electrode pad do not cover the first insulating layer opening and the second insulating layer opening”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Changhyun Yi/Primary Examiner, Art Unit 2826